         Case 1:21-cr-00125-BAH Document 27 Filed 09/06/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        :
                                                :
                                                :
             v.                                 :   Case No. 21-cr-125 (BAH)
                                                :
BRIAN MCCREARY,                                 :
                                                :
        Defendant.                              :

                                  JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Jeffrey Denner, counsel for the defendant, Brian McCreary, hereby

submit the following Joint Status Report:

       Pursuant to the Court’s guidance at the last status hearing on July 30, 2021, the parties

conferred and submit the following:

       1. On July 26th, 2021 the government extended a plea offer to the defendant.           On

           September 3rd, 2021 the defendant informed the government he would be accepting the

           plea offer and forwarded the signed plea agreement to undersigned counsel.

       2. During the last status hearing the parties were instructed to notify the Court if a pre-

           trial disposition had been reached in advance of the next status hearing. Furthermore,

           the parties were directed to provide future dates amenable to both parties for a plea

           hearing.

       3. The government has conferred with counsel for the defendant and proposes the

           following dates for a plea hearing in this case; October 19, October 21, and October

           26. In the interim, the government will forward the plea paperwork and associated

           documentation to the Court for review.
         Case 1:21-cr-00125-BAH Document 27 Filed 09/06/21 Page 2 of 2




       4. For the reasons stated above, the parties request the Court vacate the status hearing set

          for September 10, 2021. Moreover, per the Chief Judge’s Standing order, the parties

          request the Court schedule a plea hearing for one of the three jointly proposed dates

          above. If these dates are not available with the Court the parties will confer and submit

          additional dates as necessary.

       5. For these same reasons, the parties further believe it is in the interest of justice to toll

          the Speedy Trial Act while the parties finalize plea paperwork (waivers) and submit all

          paperwork to the Court. Therefore, the parties thus request a tolling of the Speedy Trial

          Act, pursuant to 18 U.S.C. § 3161(h)(7)(A), based on the factors described in 18 U.S.C.

          3161(h)(7)(B)(i), (ii), and (iv). Therefore, the parties request an exclusion of time under

          the Speedy Trial Act from September 10, 2021, through the next scheduled hearing

          date.




Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney

By:                         /s/                                            /s/

       Brandon K. Regan                               Jeffrey A. Denner
       Assistant United States Attorney               Counsel for Defendant
       555 Fourth Street, N.W., Room                  Massachusetts Bar # 120520
       Washington, D.C. 20530                         JAD@dennerlaw.com
       202-252-7759                                   617-816-0800




                                                 2
